EXHIBIT 16.1December 15, 2015Securities and Exchange Commission100 F. StreetWashington, DC 20549 - 7561Re: Jubilant Flame International, LtdCommission File No. 333- 174456We have read the statements that we understand Jubilant Flame International, Ltd will be included under Item 4.01 of the Form 8-K report dated December 15, 2015 and agree with such statements in so far as they apply to our firm.We have no basis to agree or disagree with any other statement made in Item 4.01 of such report.Sincerely,Cutler & Co., LLCWheat Ridge, Colorado
